Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This office action is in response to the preliminary amendment, under which claims 21-40 are currently under consideration. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 24-27, 32-34 and 38-40 invoke § 112(f). 
In these claims, the term “context provider component” invokes § 112(f). 
Here, the term “component” is considered to be a generic placeholder that serves as a substitute for the term “means.” See MPEP § 2181(I). The term “component” is modified by functional language, which includes “context provider” (referring to the function of providing content) and “context features retrieved from” (also referring to the function of providing content) in claims 24, 32, and 38. Claims 27 and 34 recite the further functional language of “checking…a permission status.” The generic placeholder “component” is not modified by sufficient structure, material, or acts for performing the claimed function. Accordingly, “context provider components” in these claims invoke § 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support can be found in paragraphs [0027], [0034]-[0038] and [0040], which describe a software processes that are implemented using the general purpose computer described in [0058].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,403,540. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the table below.
Claims of the present application
Claims of US 11,403,540 B2
21. (New) A computing system for implementing an on-device machine learning platform, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that store instructions that are executable to cause the computing system to perform operations, the operations comprising: 
receiving an inference plan and model parameters for a machine-learned model from a cloud server, wherein the inference plan comprises a graph and instructions, the instructions comprising a declarative description of a sequence of operations to perform on the graph to obtain predictions from the machine-learned model; 
selecting a machine learning engine associated with the machine-learned model, wherein the machine learning engine is configured for implementing the machine-learned model; and 
employing the machine learning engine to generate at least one inference using the machine-learned model according to the inference plan.
1. A computing device, comprising:
one or more processors; and
one or more non-transitory computer-readable media that store:
a plurality of applications implemented by the one or more processors;
one or more machine-learned models operable to provide inferences to the plurality of applications; and
instructions that, when executed by the one or more processors, cause the computing device to implement an on-device machine learning platform that performs operations, the operations comprising:
receiving a training plan and model parameters for a first machine-learned model of the one or more machine-learned models from a cloud server, wherein the training plan comprises a graph and instructions, the instructions comprising a declarative description of a sequence of operations to perform on the graph to train the first machine learning model;
maintaining a plurality of independent enclaves in the on-device machine learning platform;
receiving a first training example from a first application of the plurality of applications via a collection application programming interface;
storing the first training example in a first enclave of a centralized example database, wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications;
training at least the first machine-learned model of the one or more machine-learned models using the training plan and at least the first training example, wherein training the first machine-learned model comprises selecting, from a plurality of machine learning engines, a machine learning engine associated with the training plan and updating one or more of the model parameters using the selected machine learning engine;
authenticating a second application of the plurality of applications relative to the first enclave;
in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application;
receiving input data from the second application of the plurality of applications via the prediction application programming interface;
employing at least the first machine-learned model of the one or more machine-learned models to generate at least one inference based at least in part on the input data and updated model parameters; and
providing the at least one inference generated by the first machine-learned model to the second application via the prediction application programming interface.
22. (New) The computing system of claim 21, wherein the operations comprise providing, using an application programming interface, the at least one inference to one or more applications.
	Claim 1: “…providing the at least one inference generated by the first machine-learned model to the second application via the prediction application programming interface.”
Claims 29-30 recite limitations that are the same or substantially the same as the claims noted above.
	See claim 11, which recites a “one or more non-transitory computer-readable media…” for performing  operations that are the same or substantially the same as those of claim 1.


As shown above, the rejected claims encompass the corresponding claims of the reference patent. In particular, the claim limitation of “inference plan” has been interpreted to encompass a “training plan.” Furthermore, since the reference patent claims recite that the “machine learning engine” is used to train the first model and that this trained model is then used to generate an inference, the limitation of “employing the machine learning engine to generate at least one inference” is met by the use of the model trained using the engine. 
As noted above, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28, 33-35, 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 22, 24, and 28, it is unclear as to whether “the operations” refers to the operations in the expression “…cause the computing system to perform operations” or instead refers to the operations in the expression “a declarative description of a sequence of operations.” For purposes of examination, “the operations” in these claims has been interpreted to be referring to the operations in the expression “…cause the computing system to perform operations.” This and other similar parts of the rejection can be overcome by amending “the operations” as indicated above to “the operations performed by the computing system” or another appropriate expression.
In claims 30, 32, and 35, it is unclear as to whether “the operations” refers to the operations in the expression “…cause the computing system to perform operations” or instead refers to the operations in the expression “a declarative description of a sequence of operations.”  For purposes of examination, “the operations” in these claims has been interpreted to be referring to the operations in the expression “…cause the computing system to perform operations.”
In claim 31, the limitation of “the one or more applications” lacks antecedent basis. For purposes of examination, dependent claim 31 has been interpreted to be dependent on claim 30 (which would cure the antecedent basis issue) rather than claim 29, since the current dependency of claim 29 appears to be a typographical error.  
In claims 37 and 40, it is unclear as to whether “the operations” refers to the operations in the expression “…cause the computing system to perform operations” or instead refers to the operations in the expression “a declarative description of a sequence of operations.” For purposes of examination, “the operations” in these claims has been interpreted to be referring to the operations in the expression “…cause the computing system to perform operations.”
Dependent claims 23-27, 31-34 are also rejected for the reasons given above for their respective parent claims, since these claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Note that dependent claim 31 has been interpreted to be dependent on claim 30, as stated above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, 29-33, and 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaraju et al. (US 2018/0032915 A1) (“Nagaraju”) (cited in an IDS).
As to claim 21, Nagaraju teaches a computing system for implementing an on-device machine learning platform, [[0031]: “The system 10 includes distributed edge devices 12-1 and 12-2 (also referred to collectively and individually as edge devices 12) and a server computer system 14.” An edge device 12 or system 10 including the edge device corresponds to a “computing system.” The preamble recitation of “for implementing an on-device machine learning platform” is not considered to be a limitation in the context of this particular claim because the body of the claim “fully and intrinsically sets forth all of the limitations of the claimed invention” and the preamble “merely states…the purpose or intended use of the invention.” See MPEP § 2111.02(II), paragraph 1. Nonetheless, noting that the “on-device machine learning platform” is a required limitation in some of the dependent claims, the preamble features are taught by FIG. 7, which shows that, the edge device has various components for performing machine learning operations on the device, including “machine learning applications 48” (see [0097]), “local model 18” (see [0098]), and “PMML parser 65,” which collectively constitute an on-device machine learning platform.] comprising: 
one or more processors; [[0156]: “computing system 80 includes one or more processing devices 82.” Note that computer system 80 illustrates the structure of computing devices in system 10, including the edge device 12, as described in [0155]: “a computing system 80 that can be used to implement any one or more of the functional components described herein.”] and 
one or more non-transitory computer-readable media that store instructions that are executable to cause the computing system to perform operations, the operations comprising: [[0156]: “computing system 80 includes…one or more memory devices 84.” [0161]: “Computer programs typically comprise one or more instructions …which, when read and executed by at least one processor (e.g., processing device(s) 82), will cause a computing device to execute functions…The carrier is one of an electronic signal, an optical signal, a radio signal, or a non-transitory computer-readable storage medium (e.g., the memory device(s) 84).”]
receiving an inference plan and model parameters for a machine-learned model from a cloud server, [[0026]: “The server computer system updates a global machine-learning model…The server computer system can send model data (e.g., the updated global model itself, just an updated portion of the global model, or other data indicative of how the global model has been updated) to each of the edge devices.” More specifically, [0116]: “The predictive model markup language (PMML) converter 63 encapsulates SPL queries and model data in one or more PMML documents for transmission to the edge device 12.” That is, the sever sends “model data” in the form of a PMML document. This PMML document includes an “inference plan,” as discussed in more detail below, in regards to the limitations of “graph” and “instructions.” The PMML document also includes “model parameters,” such as weights and biases of neural network layers, as disclosed in [0126]: “As shown, the model element 98 stores a bias assigned to each neuron. The model element 98 also stores the connectivity between different neurons and a weight assigned to each connection between two neurons.”). In regards to the limitation of a “cloud” server, paragraph [0112] teaches that server computer system 14 “can include any number of computers, virtual machine instances, and/or data centers… a network-based service provider may configure one or more host devices and host applications to collectively implement the network-based application.” While the term “cloud” is not explicitly used, the description that the server may be virtual machine instances implements data centers, along with the context that it provides services to edge devices through “network 16” (see [0031]), is considered to teach a cloud server, i.e., a server implemented by virtual machine instances and provides services via a network.] wherein the inference plan comprises a graph [[0125]: “Each model element 98 includes the definition of a machine learning model generated by the server 14… For example, …a neural network is represented by its activation function, number of layers, and the description of all the network components, such as connectivity and connection weights.” The definition of the connectivity between neurons in a neural network constitutes a “graph” (i.e., a set of nodes an connections between the nodes).] and instructions, the instructions comprising a declarative description of a sequence of operations to perform on the graph to obtain predictions from the machine-learned model; [[0116]: “The PMML is an extensible markup language (XML) language for representing machine learning models and any associated data and queries (‘referred to herein as model data’) according to the PMML schema.” An XML file that defines a set of operations is considered to be a “declarative description,” since the XML declares the operations to be performed in a manner that is human-interpretable. In regards to “sequence of operations,” the PMML file defines the pre-processing operations (which affects the input into the model, and thus are operations performed on the graph) and the operations of the model itself. See [0122]: “The data pre-processing elements 96 specify one or more operations to be performed on data prior to being inputted into machine learning models associated with the PMML document 93…The operations also include transformation operations that map raw data generated locally by the edge device 12 into a form that can be processed by the models associated with the PMML document 93.” [0125]: “The model definition also includes the operational details representing the underlying model. The operational details vary depending on the type of machine learning model associated with the model element.”]
selecting a machine learning engine associated with the machine-learned model, wherein the machine learning engine is configured for implementing the machine-learned model; [[0130]: “The PMML parser 65 in the edge device 12 parses the PMML document 93 to extract the model data from the elements included in the PMML document 93. The edge device 12 updates the local model 18 based on the model data extracted from the PMML document 93.” [0098]: “The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48.” That is, the combination of the PMML parser and the machine learning applications 48 is regarded as a “machine learning engine, because they collectively process the model data and perform machine learning functions using the parsed model. Therefore, these components are “implementing the machine-learned model” that is received from the sever. In regards to the limitation of “selecting,” the Examiner notes that the instant claim does not require selection from a plurality of candidates based on a selection criteria that eliminates unsuitable candidates. Therefore, the use of any machine learning engine constitutes an act of “selecting.”] and 
employing the machine learning engine to generate at least one inference using the machine-learned model according to the inference plan. [[0098]: “The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48. For example, local data can be processed with the local model 18 to make predictions used to determine whether the edge device 12 performs a local action, and the type of location action that will be performed.” [0099]: “a data enrichment application can be applied to annotate outputs of the machine learning applications 48.”]

As to claim 22, Nagaraju teaches the computing system of claim 21, wherein the operations comprise providing, using an application programming interface, the at least one inference to one or more applications. [[0098]: “For example, local data can be processed with the local model 18 to make predictions used to determine whether the edge device 12 performs a local action, and the type of location action that will be performed. Other functions can instead or additionally be performed in the edge device 12 based on the local model 18.” That is, the prediction is used in a local function, which may be performed by an application. An example is given in [0099]: “For example, a data enrichment application can be applied to annotate outputs of the machine learning applications 48. For example, a data enrichment application can augment detection of objects by an image sensor to perform real-time video analytics such as object detection, facial detection and recognition, multi object tracking, etc.” The limitation of “using an application programming interface” is implicitly disclosed because the “data enrichment application” is a separate application and receives the output (prediction) from the local model. Therefore, it is understood there is some interface between the data enrichment application and the local model. The instant limitations are also additionally and alternatively taught by paragraphs [0133]-[0134] and related disclosures. [0133] teaches that “at least a portion of the output data 70 can be pushed to the server computer system 14 as training data,” and [0134] teaches that “The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22.” That is, the output (inference) from the local model is provided to an application on the server that trains the global model. The output is provided via an “application programming interface” in the form of forwarder 30, as described in [0109] (“the forwarder 30 can send transformed events in batches to the server computer system 14”) and [0110]: “the forwarder 30 enables event collection by the server computer system 14. In some embodiments, the edge data can be communicated to the server computer system 14 using Hypertext Transfer Protocol (HTTP) or MQ Telemetry Transport (MQTT) protocols.”].

As to claim 23, Nagaraju teaches the computing system in claim 22, wherein the one or more applications are executed on an external server. [[0133]: “at least a portion of the output data 70 can be pushed to the server computer system 14 as training data.” [0134]: “The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22.” That is, the output (inference) from the local model is provided to an application on the server that trains the global model. The limitation of “external” is met because the server computer system is external to an edge device.]

As to claim 24, Nagaraju teaches the computing system of claim 22, wherein the operations comprise: inputting context features to the machine-learned model for generating the at least one inference, [[0133]: “At least a portion of the raw data 66 at each edge device 12 is processed with a local model 18 to produce output data 70.” Note that “raw data” refer to local data from the device’s sensors (as described in [0094]: “The sensors 40 can generate raw data that can be used by the edge device 12 to perform one or more local actions….”) or collected from other sources on the device, as described in [0044]: “For example, the edge devices may generate many different types and formats of edge data (e.g., sensor data, system logs, network packet data (e.g., wire data), application program data, error logs, stack traces, system performance data, operating system data, and virtualization data) from thousands of different components, which can collectively be very time-consuming to analyze.” See also [0050]: “raw data (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, or system performance data).” This raw data reads on the limitation of “context features” because they characterize the operational context of the edge device.] the context features retrieved from a context provider component for the on-device machine learning platform. [Any source of the raw data described above, such as the sensors 40 or programs (in the case of “application program data”) constitutes a context provider component. For example [0096] teaches that “the SPLUNKD daemon 44 can run as a background process to collect raw data from the sensors 40,” wherein the “background process” described here corresponds to a context provider component.]

As to claim 25, Nagaraju teaches the computing system of claim 24, wherein the computing system comprises a device executing the on-device machine learning platform, and wherein the device stores the context features. [In Nagaraju, the edge device 12 shown in FIGS. 1 and 7 constitutes “a device executing the on-device machine learning platform.” The raw data (context features) are stored on the edge device, as described in [0025]: “The edge devices can index and store data generated locally based on inputs to the edge devices” and [0043]: “store massive quantities of minimally processed or unprocessed data (“raw data”) for later retrieval and analysis”; and [0095]: “In particular, the edge data can be stored in one or more data records on the memory 52.”] 

As to claim 26, Nagaraju teaches the computing system of claim 24, wherein the context features are not provided to the one or more applications. [[0099]: “a data enrichment application can be applied to annotate outputs of the machine learning applications 48. For example, a data enrichment application can augment detection of objects by an image sensor to perform real-time video analytics such as object detection, facial detection and recognition, multi object tracking, etc.” Furthermore, [0044] teaches that “analyzing and searching massive quantities of raw data presents a number of challenges” and [0122] teaches “transformation operations that map raw data generated locally by the edge device 12 into a form that can be processed by the models.” Since the data enrichment application is specialized in annotating the outputs of the machine learning applications 48, and the raw data is transformed prior to input into the machine learning model, Nagaraju implicitly teaches that the raw data is not provided to the enrichment application for purposes of its operation.]

As to claims 29-33, these claims are directed to computer readable media for performing operations that are the same or substantially the same as those recited in claims 21-24 and 26, respectively. Therefore, the rejections made to claims 21-24 and 26 are applied to claims 29-33, respectively.
Furthermore, Nagaraju teaches “one or more non-transitory computer-readable media that store instructions that are executable to cause a computing system to perform operations” [[0161]: “Computer programs typically comprise one or more instructions set at various times in various memory devices of a computing device, which, when read and executed by at least one processor (e.g., processing device(s) 82), will cause a computing device to execute functions involving the disclosed techniques. In some embodiments, a carrier containing the aforementioned computer program product is provided. The carrier is one of an electronic signal, an optical signal, a radio signal, or a non-transitory computer-readable storage medium (e.g., the memory device(s) 84).”]

As to claim 36, Nagaraju teaches a computing system for implementing a machine learning platform with improved data security, comprising: [[0031]: “The system 10 includes distributed edge devices 12-1 and 12-2 (also referred to collectively and individually as edge devices 12) and a server computer system 14.” Here, server computer system 14 or the system 10 including the server computer system 14 corresponds to the “computing system” of the instant claim. The preamble recitation of “for implementing a machine learning platform with improved data security” is not considered to be a limitation in the context of this particular claim since it merely states the purpose or intended use of the computer system. See MPEP § 2111.02(II), paragraph 1.]
one or more processors; [[0156]: “computing system 80 includes one or more processing devices 82.” Note that computer system 80 illustrates the structure of computing devices in system 10, including the server computer system 14, as described in [0155]: “a computing system 80 that can be used to implement any one or more of the functional components described herein.”] and 
one or more non-transitory computer-readable media that store instructions that are executable to cause the computing system to perform operations, the operations comprising: [[0156]: “computing system 80 includes…one or more memory devices 84.” [0161]: “Computer programs typically comprise one or more instructions …which, when read and executed by at least one processor (e.g., processing device(s) 82), will cause a computing device to execute functions…The carrier is one of an electronic signal, an optical signal, a radio signal, or a non-transitory computer-readable storage medium (e.g., the memory device(s) 84).”]
transmitting, to a client computing device, an inference plan and model parameters for a machine-learned model from a cloud server, [[0026]: “The server computer system updates a global machine-learning model…The server computer system can send model data (e.g., the updated global model itself, just an updated portion of the global model, or other data indicative of how the global model has been updated) to each of the edge devices.” More specifically, [0116]: “The predictive model markup language (PMML) converter 63 encapsulates SPL queries and model data in one or more PMML documents for transmission to the edge device 12.” That is, the sever sends “model data” in the form of a PMML document. This PMML document includes an “inference plan,” as discussed in more detail below, in regards to the limitations of “graph” and “instructions.” The PMML document also includes “model parameters,” such as weights and biases of neural network layers, as disclosed in [0126]: “As shown, the model element 98 stores a bias assigned to each neuron. The model element 98 also stores the connectivity between different neurons and a weight assigned to each connection between two neurons.”). In regards to the limitation of a “cloud” server, paragraph [0112] teaches that server computer system 14 “can include any number of computers, virtual machine instances, and/or data centers… a network-based service provider may configure one or more host devices and host applications to collectively implement the network-based application.” While the term “cloud” is not explicitly used, the description that the server may be virtual machine instances implements data centers, along with the context that it provides services to edge devices through “network 16” (see [0031]), is considered to teach a cloud server, i.e., a server implemented by virtual machine instances and provides services via a network.] wherein the inference plan comprises a graph [[0125]: “Each model element 98 includes the definition of a machine learning model generated by the server 14… For example, …a neural network is represented by its activation function, number of layers, and the description of all the network components, such as connectivity and connection weights.” The definition of the connectivity between neurons in a neural network constitutes a “graph” (i.e., a set of nodes an connections between the nodes).] and instructions, the instructions comprising a declarative description of a sequence of operations to perform on the graph to obtain predictions from the machine-learned model; [[0116]: “The PMML is an extensible markup language (XML) language for representing machine learning models and any associated data and queries (‘referred to herein as model data’) according to the PMML schema.” An XML file that defines a set of operations is considered to be a “declarative description,” since the XML declares the operations to be performed in a manner that is human-interpretable. In regards to “sequence of operations,” the PMML file defines the pre-processing operations (which affects the input into the model, and thus are operations performed on the graph) and the operations of the model itself. See [0122]: “The data pre-processing elements 96 specify one or more operations to be performed on data prior to being inputted into machine learning models associated with the PMML document 93…The operations also include transformation operations that map raw data generated locally by the edge device 12 into a form that can be processed by the models associated with the PMML document 93.” [0125]: “The model definition also includes the operational details representing the underlying model. The operational details vary depending on the type of machine learning model associated with the model element.”]
wherein the inference plan is configured to cause the client computing device to employ a machine learning engine to generate at least one inference using the machine-learned model according to the inference plan, wherein the machine-learned model is associated with the machine learning engine, [[0130]: “The PMML parser 65 in the edge device 12 parses the PMML document 93 to extract the model data from the elements included in the PMML document 93. The edge device 12 updates the local model 18 based on the model data extracted from the PMML document 93.” [0098]: “The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48.” That is, the combination of the PMML parser and the machine learning applications 48 is regarded as a “machine learning engine, because they collectively process the model data and perform machine learning functions using the parsed model. Therefore, these components are implementing the machine-learned model that is received from the sever. With respect to the limitation of “configured to cause,” FIG. 12 teaches that the step of receiving the model data from the server (step 1016) is part of a continuous sequence of operations. Therefore, model data is considered to “cause” the subsequent steps.] the machine learning engine configured to implement the machine- learned model to obtain inferences. [[0098]: “The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48. For example, local data can be processed with the local model 18 to make predictions used to determine whether the edge device 12 performs a local action, and the type of location action that will be performed.”]

As to claim 37, Nagaraju teaches the computing system of claim 36, wherein the operations comprise providing an application programming interface for communicating the at least one inference to one or more applications. [[0098]: “For example, local data can be processed with the local model 18 to make predictions used to determine whether the edge device 12 performs a local action, and the type of location action that will be performed. Other functions can instead or additionally be performed in the edge device 12 based on the local model 18.” That is, the prediction is used in a local function, which may be performed by an application. An example is given in [0099]: “For example, a data enrichment application can be applied to annotate outputs of the machine learning applications 48. For example, a data enrichment application can augment detection of objects by an image sensor to perform real-time video analytics such as object detection, facial detection and recognition, multi object tracking, etc.” The limitation of “providing an application programming interface” is implicitly disclosed because the “data enrichment application” is a separate application and receives the output (prediction) from the local model. Therefore, it is understood there is some interface between the data enrichment application and the local model. The instant limitations are also additionally and alternatively taught by paragraphs [0133]-[0134] and related disclosures. [0133] teaches that “at least a portion of the output data 70 can be pushed to the server computer system 14 as training data,” and [0134] teaches that “The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22.” That is, the output (inference) from the local model is provided to an application on the server that trains the global model. The output is provided via an “application programming interface” in the form of forwarder 30, as described in [0109] (“the forwarder 30 can send transformed events in batches to the server computer system 14”) and [0110]: “the forwarder 30 enables event collection by the server computer system 14. In some embodiments, the edge data can be communicated to the server computer system 14 using Hypertext Transfer Protocol (HTTP) or MQ Telemetry Transport (MQTT) protocols.”].

As to claim 38, Nagaraju teaches the computing system of claim 36, wherein the inference plan is configured to cause the machine-learned model to receive context features as an input to the machine-learned model for generating the at least one inference, [[0133]: “At least a portion of the raw data 66 at each edge device 12 is processed with a local model 18 to produce output data 70.” Note that “raw data” refer to local data from the device’s sensors (as described in [0094]: “The sensors 40 can generate raw data that can be used by the edge device 12 to perform one or more local actions….”) or collected from other sources on the device, as described in [0044]: “For example, the edge devices may generate many different types and formats of edge data (e.g., sensor data, system logs, network packet data (e.g., wire data), application program data, error logs, stack traces, system performance data, operating system data, and virtualization data) from thousands of different components, which can collectively be very time-consuming to analyze.” See also [0050]: “raw data (e.g., one or more system logs, streams of network packet data, sensor data, application program data, error logs, stack traces, or system performance data).” This raw data reads on the limitation of “context features” because they characterize the operational context of the edge device. Further in regards to the limitation of “configured to cause…to receive,” [0122] teaches: “The data pre-processing elements 96 specify one or more operations to be performed on data prior to being inputted into machine learning models…The operations also include transformation operations that map raw data generated locally by the edge device 12 into a form that can be processed by the models associated with the PMML document 93.”] the context features retrieved from a context provider component of the client computing device. [Any source of the raw data described above, such as the sensors 40 or programs (in the case of “application program data”) constitutes a context provider component. For example [0096] teaches that “the SPLUNKD daemon 44 can run as a background process to collect raw data from the sensors 40,” wherein the “background process” described here corresponds to a context provider component.]

As to claim 39, Nagaraju teaches the computing system of claim 38, wherein the computing system does not receive, from the client computing device, the context features. [[0099]: “a data enrichment application can be applied to annotate outputs of the machine learning applications 48. For example, a data enrichment application can augment detection of objects by an image sensor to perform real-time video analytics such as object detection, facial detection and recognition, multi object tracking, etc.” Furthermore, [0044] teaches that “analyzing and searching massive quantities of raw data presents a number of challenges” and [0122] teaches “transformation operations that map raw data generated locally by the edge device 12 into a form that can be processed by the models.” Since the data enrichment application is specialized in annotating the outputs of the machine learning applications 48, and the raw data is transformed prior to input into the machine learning model, Nagaraju implicitly teaches that the raw data is not provided to the enrichment application for purposes of its operation.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraju in view of Cowan et al. (US 2011/0307831 A1) (“Cowan”).
As to claim 27, Nagaraju teaches the computing system of claim 26, wherein the context features are input to the machine-learned model [Taught by Nagaraju as discussed in the rejection of 24, above], but does not explicitly teach the limitation of “responsive to checking, with the context provider component, a permission status of the one or more applications relative to the context features.”
Cowan, in an analogous art, teaches the above limitations. Cowan relates to managing application access to resources (see [0001]). Therefore, Cowan is analogous art at least on the basis of being reasonably pertinent to the problems of application permission management.
In particular, Cowan teaches “responsive to checking, with the context provider component, a permission status of the one or more applications relative to the context features” [[0009]: “In order to access a particular resource, an application invokes an application programming interface (API) of a host application that hosts the requesting application and also controls access to the resources in the computing device… If the user desires to allow the requesting application to access the requested resource, then the user can simply select the icon corresponding to the requested resource.” Note that the step of determining whether the user desires to allow access to the requesting resource is analogous to checking, with a context provider component, a permission status of the requesting application relative to the resource. See step 512 in FIG. 5, which illustrates a “checking” process, which results in a yes or no determination. Furthermore, the “resources” described in Cowan are analogous to the use of the context features, i.e., “relative to the context feature” since “Resources 110 are oftentimes hardware components, but can be any combination of software, hardware, and/or firmware” ([0116]), and can be a function provided via an API. See [0018]: “In order to access a desired resource 110, a hosted application 108 invokes resource API 112, identifying the resource 110 to which access is desired. The particular resource 110 to which access is desired can be identified, for example, as a parameter when invoking resource API 112.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju with the teachings of Cowan by modifying the operation of inputting the context features to the machine-learned model so as to be “responsive to checking, with the context provider component, a permission status of the one or more applications relative to the context features.” The motivation would have been to use a system in which access to resources is controlled by determining whether a particular application has been granted access to a resource, as suggested by Cowan (see [0001]: “Users oftentimes desire to have some applications access particular resources at certain times, but not other applications and/or at other times. Accordingly, granting applications complete access to resources of the computer, or restricting applications from accessing all resources of the computer, can lead to user frustration with the computer and undesirable user experiences.”).

As to claim 34, the further limitations recited in this claim are the same or substantially the same as those recited in claim 27. Therefore, the rejection made to claim 27 is applied to claim 34. 
It is noted that claim 27 depends from claim 26, whereas claim 34 depends from claim 32 (which corresponds to claim 24). However, claim 27 indirectly depends from claim 24, so the rejection to claim 27 is applicable to claim 34.

2.	Claims 28, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraju in view of Feng et al. (US 2017/0220949 A1)
As to claim 28, Nagaraju teaches the computing system of claim 21, […] wherein the operations comprise: updating one or more parameters of the machine-learned model [[0098]: “The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48.” [0138]: “For example, the edge devices 12 can use their local machine learning algorithms 76 to update/train their local models 18.” [0147]: “the edge device may update the local model locally. For example, the edge device can input a portion (or all) of the raw data or data items into one or more local machine-learning processes (e.g., algorithms) to generate a locally updated local model…” Note that updating refers to “updating one or more parameters of the model,” as disclosed in [0146]: “the local model is…updated with parameter values that modify the local model accordingly,” and that the description of training is understood to mean that parameter values are updated. Note that as shown in FIG. 12, the act of receiving model data from the sever (step 1016) and performing local machine learning (step 1020) are part of a reoccurring process. It is noted that the instant claim does not require the “updating” to occur on any specific device, if the “computer system” is considered to be the combination of the server computer system and the edge device. The server computer system similarly performs a learning process as disclosed in [0150]: “In step 1108, the server computer system executes one or more machine-learning processes to train the global model with the global training data or the global data items. In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices.” Since the global model eventually becomes the local model, updating the global model also results in updating the local model.] based on an evaluation of the at least one inference. [[0037]: “Common machine learning algorithms generally involve either supervised or unsupervised learning. In supervised learning, a computer is presented with example inputs and desired outputs, with the goal of learning a rule that maps the inputs to the outputs. Unsupervised learning leaves the learning algorithm to find structure in the input without labeling the inputs or outputs. A learning algorithm can continuously learn from new inputs (e.g., training data) to improve predictions.” [0036]: “In particular, the local models 18 can be trained from edge data to improve data-driven predictions expressed as outputs.” Since Nagaraju teaches machine learning and neural network models (see [0126]), it is implied that the training process evaluates the output (inference) of the model being trained.] 
Nagaraju does not explicitly teach the limitation of “wherein the inference plan is a training plan for training the machine-learned model.”
Feng, in an analogous art, teaches the above limitation. Feng pertains to a “method and system for distributed deep machine learning” (see title), and is therefore in the field of machine learning. 
In particular, Feng teaches “wherein the inference plan is a training plan for training the machine-learned model.” [[0057]: “The training instruction generator 510 in this example generates a training instruction and sends the instruction to the selected operation nodes for estimating the one or more parameters associated with a machine learning model. The instruction may include configuration information obtained from the configuration information identifier 502, training data allocation information from the training data distributor 508, and other metadata related to the distributed computing. In one example, the instruction may also include information for resuming a distributed machine learning….” In general, Feng teaches a distributed system with a coordination node and various operation nodes (see FIG. 4), and the training instruction generator 510 is part of the coordination node. See FIG. 5 and described in [0050]: “The coordination node 108 in this example includes a configuration information identifier 502, a training data locator 504, an operation node selector 506, a training data distributor 508, a training instruction generator 510.” The instructions is received by the operation node (analogous to an edge device), as described in [0062]: “At 618, the training instruction is sent to the selected operation nodes.” See also [0064]: “Based on the instruction, the training data retriever 702 may retrieve a corresponding subset of training data allocated to the operation node 104-1.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju with the teachings of Feng by modifying Feng to include the feature that “the inference plan is a training plan for training the machine-learned model.” The motivation would have been to instruct a node in a distributed system to perform training in a desired manner, as suggested by Feng ([0057]: “sends the instruction to the selected operation nodes for estimating the one or more parameters associated with a machine learning model” and parts cited above.).

As to claim 35, the further limitations recited in this claim are the same or substantially the same as those recited in claim 28. Therefore, the rejection made to claim 28 is applied to claim 35.

As to claim 40, Nagaraju teaches the computing system of claim 38, […] wherein the operations comprise: updating one or more parameters of the machine-learned model [[0098]: “The client applications 42 may include the local model 18, which can be trained locally with the machine learning applications 48.” [0138]: “For example, the edge devices 12 can use their local machine learning algorithms 76 to update/train their local models 18.” [0147]: “the edge device may update the local model locally. For example, the edge device can input a portion (or all) of the raw data or data items into one or more local machine-learning processes (e.g., algorithms) to generate a locally updated local model…” Note that updating refers to “updating one or more parameters of the model,” as disclosed in [0146]: “the local model is…updated with parameter values that modify the local model accordingly,” and that the description of training is understood to mean that parameter values are updated. Note that as shown in FIG. 12, the act of receiving model data from the sever (step 1016) and performing local machine learning (step 1020) are part of a reoccurring process. It is noted that the instant claim does not require the “updating” to occur on any specific device, if the “computer system” is considered to be the combination of the server computer system and the edge device. However, the server computer system also similarly performs a learning process as disclosed in [0150]: “In step 1108, the server computer system executes one or more machine-learning processes to train the global model with the global training data or the global data items. In step 1110, the server computer system sends the model data based on the updated global model to each of the edge devices.” Since the global model eventually becomes the local model, updating the global model also results in updating the local model.] based on an evaluation of the at least one inference. [[0037]: “Common machine learning algorithms generally involve either supervised or unsupervised learning. In supervised learning, a computer is presented with example inputs and desired outputs, with the goal of learning a rule that maps the inputs to the outputs. Unsupervised learning leaves the learning algorithm to find structure in the input without labeling the inputs or outputs. A learning algorithm can continuously learn from new inputs (e.g., training data) to improve predictions.” [0036]: “In particular, the local models 18 can be trained from edge data to improve data-driven predictions expressed as outputs.” Since Nagaraju teaches machine learning, it is implied that the training process evaluates the output (inference) of the model being trained.]
Nagaraju does not explicitly teach the limitation of “wherein the inference plan is a training plan for training the machine-learned model.”
Feng, in an analogous art, teaches the above limitation. Feng pertains to a “method and system for distributed deep machine learning” (see title), and is therefore in the field of machine learning. 
In particular, Feng teaches “wherein the inference plan is a training plan for training the machine-learned model.” [[0057]: “The training instruction generator 510 in this example generates a training instruction and sends the instruction to the selected operation nodes for estimating the one or more parameters associated with a machine learning model. The instruction may include configuration information obtained from the configuration information identifier 502, training data allocation information from the training data distributor 508, and other metadata related to the distributed computing. In one example, the instruction may also include information for resuming a distributed machine learning….” In general, Feng teaches a distributed system with a coordination node and various operation nodes (see FIG. 4), and the training instruction generator 510 is part of the coordination node. See FIG. 5 and described in [0050]: “The coordination node 108 in this example includes a configuration information identifier 502, a training data locator 504, an operation node selector 506, a training data distributor 508, a training instruction generator 510.” The instructions is received by the operation node (analogous to an edge device), as described in [0062]: “At 618, the training instruction is sent to the selected operation nodes.” See also [0064]: “Based on the instruction, the training data retriever 702 may retrieve a corresponding subset of training data allocated to the operation node 104-1.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nagaraju with the teachings of Feng by modifying Feng to include the feature that “the inference plan is a training plan for training the machine-learned model.” The motivation would have been to instruct a node in a distributed system to perform training in a desired manner, as suggested by Feng ([0057]: “sends the instruction to the selected operation nodes for estimating the one or more parameters associated with a machine learning model” and parts cited above.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references depict the state of the art.
Mota et al. (US 2015/0193695 A1) teaches distributed model training in which a central node provides training instructions to various training entities, similar to the inference plan of the claimed invention.
Chen (US 2018/0314981 A1) teaches distribute model training in which a server provides training instructions to agents (see FIG. 6), similar to the inference plan of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/YING YU CHEN/Primary Examiner, Art Unit 2125